Citation Nr: 1740790	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-49 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD), with major depressive disorder, from August 3, 2009, to January 16, 2015; and greater than 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California.  Jurisdiction of this matter is currently with the RO located in Detroit, Michigan.  

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in February 2014 at which time it was remanded for additional development.  It is now returned to the Board.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the February 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

During the pendency of this appeal, by rating action dated in February 2015, the RO determined that the service-connected PTSD warranted an increased 70 percent disability rating, effective as of January 17, 2015.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.       

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms and overall level of impairment caused by the service-connected PTSD and major depressive disorder has throughout the appeal period more nearly approximated occupational and social impairment with deficiencies in most areas.

2.  Throughout the appeal period, neither the symptoms nor the overall level of impairment caused by the service-connected PTSD has more nearly approximated total occupational and social impairment.

3.  Resolving all reasonable doubt in the Veteran's favor, the service-connected PTSD with major depressive disorder precludes his ability to secure and follow a substantially gainful occupation consistent with his education and occupational background.




CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent disability rating for service-connected PTSD with major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a disability rating greater than 70 percent for service-connected PTSD with major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in August 2009 and February 2015 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

This is an appeal arising from a grant of service connection, and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in February 2014 in order to obtain additional treatment records and to afford the Veteran an additional VA examination.  Thereafter, additional outpatient treatment records and VA examination reports dated in January 2015 and June 2016 were associated with the Veteran's claims file.  As such, the Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2016).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2016) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's service-connected PTSD with major depressive disorder is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  This disability is rated under the General Rating Formula for Mental Disorders, which provides as follows: 

A 100 percent disability rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.
Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  The amendments replace those references with references to the recently updated Fifth Edition (DSM-V).  As the Veteran's claim was initially certified to the Board prior to August 4, 2014 (in March 2011), the DSM-IV is applicable to this case.  However, according to the new DSM-V, clinicians do not typically assess Global Assessment of Functioning (GAF) scores.  The DSM-V introduction states that it was recommended that the GAF be dropped from DSM-V for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the DSM-IV, which VA had adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Veteran seeks a disability rating in excess of 70 percent for his service-connected PTSD with major depressive disorder.  During the pendency of the claim, the Veteran has had symptoms such as those listed in the criteria for the assignment of a 30, 50, and 70 percent disability rating.  For the reasons discussed below, the Board finds that a 70 percent disability rating is warranted since the award of service connection.

PTSD from August 3, 2009, to January 16, 2015

A VA examination report dated in December 2009 shows that the Veteran endorsed symptoms of difficulty sleeping, anxiety, depressed mood, nightmares, insomnia, and difficulty concentration.  He also reported difficulty with concentration, daily outbursts of anger, avoidance, and estrangement from others.  He described having suicidal thoughts approximately six to 12 times, with the most recent one year earlier.  He denied homicidal ideation and reported being capable of completing all activities of daily living independently.  He did report suicidal ideation but denied any plan or intent.  Mental status examination revealed memory was intact and judgment was fair.  Grooming and hygiene were good.  He reported that he enjoyed solitary activities to include biking, running, hunting, and fishing.  He was not taking any medication.  He also reported having difficulties in his personal and family relationships due to his PTSD in that he and his wife divorced due to marital problems related to PTSD symptoms.  He had two children from his marriage and described that he was usually short-tempered with them but was trying to contact them more and would get along somewhat better with them as adults.  Mood was anxious and depressed.  The diagnosis was PTSD, major depressive disorder, and alcohol abuse.  A GAF score of 51 was assigned.  The examiner explained that depression and alcohol abuse were related to the PTSD, noting his reports of daily depression, loss of energy, interest, and pleasure.  The examiner also concluded that alcohol abuse was related to PTSD symptoms in that the Veteran would drink to avoid trauma associated with memories.

Outpatient treatment records from R.Y.M., Ph.D., dated in October 2010 and July 2011, state that the Veteran had an 18 month history of care for symptoms of PTSD to include difficulty with social relationships due to lack of trust.  The Veteran was said to having indicated finding worth in his job as a master plumber and also with his children and their special bond.  Dr. M. concluded that the Veteran was 100 percent disabled, if not more, due to symptoms of difficulty sleeping, nightmares, depression, and constant suicidal thoughts; and recommend he be granted at least this level of disability.

Treatment records from Dr. M., dated in April 2010 and September 2010, show the 
Veteran endorsed symptoms to include road rage and short temper.  He also reported that his suicidal thoughts had decreased and that he was more interested in living.  He also stated that socially he was getting to know a couple at work, and that he had a couple of people with whom he associated on a regular basis.

A VA examination report dated in November 2010 shows that the Veteran endorsed symptoms of difficulty sleeping, nightmares, avoidance, intolerance/anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  He described difficulty sleeping and suicidal thoughts but denied any plans or attempts.  He described his relationship with his children as great.  He reported having a few close friends that he would meet with once weekly.  He noted a history of heavy drinking after Vietnam.  Mental status examination revealed that appearance was clean and mood was depressed and anxious.  The diagnosis was PTSD, major depressive disorder, and alcohol abuse in early, partial, remission.  The examiner noted the Veteran's current reports of drinking beer, with a case lasting him one month, was indicative of a significant decrease in the preceding year.  A GAF of 43 was assigned.

A VA examination report dated in April 2014 shows that symptoms attributable to PTSD included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty concentrating, anger, irritability, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and impaired impulse control.

Having carefully considered the evidence of record during this period on appeal, the Board finds that treatment records have demonstrated that the Veteran's PTSD with major depressive disorder has been manifested by symptoms to include depressed mood, detachment or isolation from others, irritability, difficulty sleeping, nightmares, and the inability to establish and maintain effective relationships.  Although the Veteran reported suicidal thoughts he also denied suicidal and homicidal ideation as well as hallucinations of any kind.  During the appeal period, examination revealed the Veteran's mood and affect as anxious and depressed.  He was cooperative and his appearance was neatly groomed.  Judgment and insight were also observed as good.  The above evidence reflects that the Veteran had symptoms of anxiety, suspiciousness, and mild memory loss; panic attacks more than once a week, impairment of short-and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and anger; and a history of suicidal ideation.  This evidence reflects that the Veteran had deficiencies in areas such as work, family, judgment, thinking, and mood.  Moreover, GAF scores have ranged from 43 to 51, reflective of serious symptoms.  The Board finds that the GAF scores indicating serious symptoms in or any impairment in social or occupational functioning are more reflective of his symptoms.  These GAF scores are consistent with the other evidence of record and support the assignment of an initial 70 percent disability rating, which is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  

PTSD from January 17, 2015

A VA examination report dated in January 2015 shows that the Veteran reported that he had not received any mental health treatment since his last VA examination.  Psychological testing revealed that the Veteran was able to comprehend and respond relevantly to test items, and there was no evidence of fixed, content-inconsistent responding.  The protocol was invalid.  Over-reporting of psychological dysfunction was indicated by an excessive number of infrequent responses.  In fact, his responding was remarkably internally consistent, showing vigilance to the content of the questions.  Compared to individuals with genuine psychopathology, he made a high number of atypical responses.  That is, over- reporting was indicated by an assertion of a considerably larger than average number of symptoms rarely described by individuals with genuine severe psychopathology, a considerably larger than average number of somatic symptoms rarely described by individuals with genuine medical problems, a very unusual combination of responses that is associated with non-credible reporting of somatic and/or cognitive symptoms, and a very unusual combination of responses that is strongly associated with non-credible memory complaints.  Testing results indicated with near statistical certainty that the Veteran exaggerated symptoms within this compensation-seeking environment.  It was suggested that results of other tests not be interpreted at face value.  The examiner diagnosed PTSD, personality disorder, and alcohol abuse.

A March 2015 Psychological Assessment and Employability Evaluation by private clinician, E.M.T., Ph.D. indicates a diagnosis of PTSD.  The Veteran endorsed symptoms of flashbacks, nightmares, difficulty concentrating, anxiety with panic attacks, at least once per week, short and long term memory loss, insomnia and sleep disturbance, unprovoked anger, and feeling withdrawn from others.  The assessment notes that at times the Veteran would drink heavily and at times not at all.  A GAF score of 46 was assigned.  The examiner opined that based on clinical interview, observations and record review, the Veteran was unemployable due to his PTSD symptoms.  Specifically, the examiner opined that because of his PTSD symptoms, he was not capable of sustaining substantial, gainful work activity.  He was unemployable and his PTSD symptoms prevented him from working in a substantial, gainful manner.

Additionally, the private clinician determined that the Veteran's mental health condition caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Dr. T. also noted that the Veteran used alcohol to self-medicate his PTSD symptoms.  The clinician also determined that the following symptoms were associated with the Veteran's PTSD: depressed mood, anxiety, panic attacks, depression, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, impaired judgement, difficulty establishing and maintaining effective work and social relationships, impaired impulse control, and suicidal ideation.

A VA examination report dated in June 2016 shows a conclusion similar to that of the January 2015 VA examination report in that the Veteran's results were invalid due to over-reporting and determined not credible.  The examiner opined that the Veteran demonstrated an acceptable level of self-consistency.  There was no question that he was able to read and comprehend the items and his responses were thoughtful and based upon item content.  He endorsed an extremely elevated number of atypical and unusual items, which are generally not even endorsed by individuals on an inpatient psychiatric unit.  Overall, he portrayed a non-credible level of psychological dysfunction and test profile was uninterpretable.  His intact presentation throughout the clinical interview was markedly at odds with what would be suggested by the exaggerated responding found on testing.  Considering the extreme degree of over-reporting engaged in during the examination, the remaining self-report measures could not be interpreted with confidence, and his report of symptoms during the clinical interview could not be taken at face value.

The Veteran reported that sometimes he had a bottle of wine, and sometimes he would only drinks one beer every other day, depending on his mood.  He could not quantify his typical pattern of use.  He acknowledged problematic drinking approximately 10 to 15 years earlier.  The examiner also concluded that it was strongly suggestive of a primary diagnosis of unspecified personality disorder, with additional diagnoses of PTSD and alcohol use disorder, per history.  The Veteran was vague in describing his current use of alcohol and identified that his most problematic current symptoms were his irritability and sleep difficulties.  

The Board acknowledges the conclusions of the January 2015 and June 2016 VA examiners, finding that the Veteran's reported symptoms were not credible.  In this regard, the Board notes that during the period on appeal when the examinations where conducted, the RO determined that a disability rating of 70 percent was warranted.  As discussed above, the Board finds that the probative evidence of record reflects that the Veteran had deficiencies in areas such as work, family, judgment, thinking, and mood.  The evidence is thus at least evenly balanced as to whether the Veteran's symptoms and overall level of impairment more nearly approximated the criteria for a 70 percent rating throughout the pendency of the claim.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, a 70 percent disability rating is warranted.

A higher schedular rating of 100 percent is not, however, warranted because the 
Veteran's symptoms and overall level of impairment did not more nearly approximate the criteria for such a rating and the evidence was not approximately evenly balanced on this question.  At no time over the entire period on appeal did the Veteran have symptoms that approximated those listed in the criteria for a 100 percent disability rating.  The VA examinations of record noted the Veteran's self-report that he had the ability to perform activities of daily living, including maintenance of minimal personal hygiene.  It was also determined that he was able to manage his own finances.  Further, although the Veteran reported employment as a plumber for 30 years until he was laid off due to an unrelated incident not involving service-connected disability, he also reported that he was searching for employment.  Id.  Additionally, the Board notes that according to the March 2015 Psychological Assessment and Employability Evaluation by private clinician, Dr. T, it was determined that his PTSD symptoms prevent him to work in a substantial, gainful manner.  In this regard, the Board notes that this opinion is given little probative value because it is without rationale or explanation as to why the Veteran's PTSD symptoms caused him to be unemployable.  Dr. T. did note the Veteran's symptoms but did not discuss the Veteran's employment history or limitations of employment as a result of his employment as a plumber or in any other capacity.

In addition, the Veteran was oriented to time, place, and person on examination, and there was no indication of gross impairment of thought processes or communications.  The Veteran indicated that he had thought of attempting suicide in the past, and was easily angry at others and situations.  Specifically, he described instances of road rage and having difficulties in his personal and occupational, relationships due to his PTSD, to include the dissolution of his marriage.  The evidence of record, both lay and medical did not reflect that his anger had resulted in violent behavior, however.  In addition, while he had problems with memory and concentration, insight and judgment were normal on examination.  The January 2015 VA examiner concluded the effects of PTSD on occupational and social impairment caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Finally, the June 2016 VA examiner opined that the Veteran's mental health symptoms caused occupational and social impairment, with reduced reliability and productivity.  See Diagnostic Code 9411.  While this characterization is not binding on the Board, it is consistent with the above evidence of record.  Therefore, the Veteran's symptoms and overall impairment did not more nearly approximate total occupational impairment.

Given that the Veteran has had some social relationships with friends and family and has indicated that he had also maintained employment as a plumber for 30 years before an altercation unrelated to service-connected disability caused his termination, the Board finds that the preponderance of the evidence reflects that his symptoms and overall impairment do not more nearly approximate the total occupational and social impairment in the criteria for a 100 percent rating.

Finally, as discussed above, the Veteran was diagnosed with alcohol abuse and personality disorder.  With respect to personality disorder, this disorder is not considered a disease or injury under VA regulations and therefore is not a disability for which service connection can be granted.  38 C.F.R. § 3.303(c).  With respect to the diagnosis of alcohol abuse and it's relation to service-connected PTSD and major depression disorder, during the July 2011 Board hearing the Veteran testified that the record reflects that he is alcohol dependent and wanted to clarify that he was not.  In this regard, the Board will not discuss this condition herein.

In this regard, the Board acknowledges the Veteran's reports during VA examinations and during private treatment that his condition had worsened and impacts his ability to maintain effective relationships, effects his sleeping, concentration, and ability to handle his anger.  The Veteran is competent to so state, but his opinions must be weighed against the other evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

With respect to the Veteran's reported history during the July 2011 Board hearing and during the December 2009, November 2010, January 2015, and June 2016 VA examinations, and as recorded by the medical evidence of record, under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau, 492 F.3d at 1376-77.  The Veteran is competent to testify to factually observable injuries and treatment in service, the timing of the observable symptoms of his psychiatric disability, and receipt of medical treatment because these are observable by his own senses and within the realm of knowledge of a lay person.  These reports must be considered with the entire record evidence.  

As discussed above the medical evidence of record consists of the Veteran's statements, and post-service treatment records, which document treatment on multiple occasions for his psychiatric disability.  Additionally, during the July 2011 Board hearing the Veteran reported that his condition caused difficulty sleeping and uncontrollable crying, describing his feelings on Memorial Day.  He also explained that he had nightmares and constantly relived the traumatic experiences from military service.  The Veteran also stated that with respect to daily living activities "there's days that I . . . take care of myself.  There's days that I don't."  He expressed that he did not have any difficulty but on some days he just did not care.  In this regard the Board notes that on each VA examination, the Veteran's hygiene and appearance were observed as neatly groomed.  None the psychiatric assessments identify the Veteran as having poor hygiene or the inability to care for himself.  

In light of the foregoing, the evidence of record does not show that the Veteran's psychiatric disability meets the criteria for a higher disability rating than 70 percent for any period on appeal.  Specifically, probative evidence of record reflects that the Veteran had deficiencies in areas such as work, family, judgment, thinking, and mood.  Accordingly, the Veteran's symptoms and overall level of impairment more nearly approximated the criteria for a 70 percent disability rating throughout the entire period on appeal.

For the above reasons, the Veteran's symptoms and overall level of impairment more nearly approximate the criteria for a 70 percent disability rating throughout the appeal period.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an initial rating of 70 percent is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.
Extra-schedular Consideration

Finally, the Board finds that the Veteran's PTSD with major depressive disorder does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's PTSD with major depressive disorder is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the disability has been awarded an increased initial disability rating of 70 percent.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

TDIU

In this case, the Veteran has met the threshold percentage requirements for TDIU.  
See 38 C.F.R. § 4.16.  The issue becomes whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected psychiatric disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. 
 § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. 
 § 4.19.

While the regulations do not provide a definition of "substantially gainful employment," in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ." 

 In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court, citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted the following standard: 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16 (a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.

As discussed above, the December 2009 VA examiner opined that the effects of PTSD on occupational and social functioning caused reduced reliability and productivity.  The November 2010 examiner determined that there was reduced reliability and productivity due to PTSD signs and symptoms with difficulty in establishing and maintaining effective work relationships.  The Veteran was said to have been employed as a subcontractor and his profession was a plumber.  He also reported being self-employed since 1983.

During the July 2011 Board hearing, the Veteran testified that he was not working, and that it could be due to PTSD.  

In April 2014, Dr. M. indicated that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran had reported working as a plumber for over 30 years, but was last employed four years earlier.  

The January 2015 VA examiner concluded the effects of PTSD on occupational and social impairment caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  
The Veteran stated that he last worked three years earlier.  He added that he had been doing plumbing for a university, and that they had laid him off.  He stated that he had not worked since then. 

The January 2015 VA examiner also opined that the Veteran's functional impairment attributable solely to his PTSD would be minimal, including mild problems with concentration, persistence, and pace and social interactions.  Rather, the examiner explained that personality disorder alone likely would make it very difficult to obtain or maintain gainful employment due to his irritability, difficulty getting along with others, and rigid manner in responding to others and any stressors.

The March 2015 Psychological Assessment and Employability Evaluation by private clinician, Dr. T., indicates the Veteran last worked as a plumber in 2011 and during this time he had difficulty with figures of authority and supervisors, which is why he opted to work alone.  Dr. T. concluded that the Veteran did not possess any transferable skills to sedentary work and concluded that he was unable to work due to PTSD symptoms.

In a subsequent VA Form 21-8940, dated in April 2015, the Veteran reported that he was unemployable due to PTSD.  He reported an occupation as a plumber, and that he last worked in February 2015.

The June 2016 VA examiner opined that the Veteran's mental health symptoms caused occupational and social impairment, with reduced reliability and productivity.  The examiner determined that there was reduced reliability and productivity due to PTSD signs and symptoms to include flattened affect, panic attacks, impairment of short-term memory, judgment, and abstract thinking, disturbance of motivation, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported that he had not worked in the preceding two years since being laid off.  He had been working as a plumber and reported that he was aggressively seeking employment but that no one would hire him.  The examination report also reflected that when asked if there was anything preventing him from working, he replied that he did not know and could not answer the question.  He endorsed symptoms of becoming easily angered and irritable.  He also reported difficulty sleeping and depression.

The record establishes that the Veteran's service connected PTSD and major 
depressive disorder caused impairment in employment that involved his anger, concentration, memory and interaction with others.  While the medical evidence of record shows that the Veteran has intermittently reported sporadic work as a plumber, there is no indication that the Veteran has been able to maintain substantially gainful employment.  As indicated above, marginal employment, such as a self-employed worker or at odd jobs, are not considered substantially gainful employment.

The Board emphasizes the March 2015 Psychological Assessment and Employability Evaluation by Dr. T. indicates the Veteran last worked as a plumber in 2011 and during this time he had difficulty with figures of authority and supervisors.  Dr. T. concluded that the Veteran did not possess any transferable skills to sedentary work, and that he was unable to work due to PTSD symptoms.  As such, the Board resolves reasonable doubt in the Veteran's favor to find that his service-connected PTSD with major depressive disorder has made him incapable of obtaining or retaining substantially gainful employment.


ORDER

An initial 70 percent disability for service-connected PTSD with major depressive disorder is granted, subject to the applicable criteria governing the payment of monetary benefits.

A disability rating greater than 70 percent for service-connected PTSD with major depressive disorder is denied.

A TDIU is granted.




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


